Exhibit 10.24

 

FIFTH MODIFICATION OF AMENDED AND RESTATED
REVOLVING LINE OF CREDIT LOAN AGREEMENT, TERM LOANS
AGREEMENT AND SECURITY AGREEMENT

 

THIS FIFTH MODIFICATION OF AMENDED AND RESTATED REVOLVING LINE OF CREDIT LOAN
AGREEMENT, TERM LOANS AGREEMENT AND SECURITY AGREEMENT (“Fifth Modification”) is
entered into effective as of the 24th day of March, 2003, by and between On-Site
Sourcing, Inc., a Delaware corporation (the “Borrower”), with its principal
office at 832 North Henry Street, Alexandria, Virginia 22314, and Wachovia Bank,
National Association, formerly known as First Union National Bank (the
“Lender”), a national banking association with an address of 1970 Chain Bridge
Road, McLean, Virginia  22102.

 

RECITALS:

 

R-1.                           Lender made a loan in the form of a revolving
line of credit (“Line of Credit”) to Borrower, currently in the maximum
principal sum of Seven Million and 00/100 Dollars ($7,000,000.00), evidenced by
an Amended and Restated Revolving Note, dated as of May 30, 2001, as modified by
that certain First Modification of Amended and Restated Revolving Note dated as
of May 23, 2002 (as so modified, the “Revolving Note”).  The Line of Credit is
governed and secured by that certain Amended and Restated Revolving Line of
Credit Loan Agreement, Term Loans Agreement and Security Agreement executed by
Borrower and Lender dated as of May 30, 2001, as modified by that certain First
Modification of Amended and Restated Revolving Line of Credit Loan Agreement,
Term Loans Agreement and Security Agreement dated as of July 2, 2001, that
certain Second Modification of Amended and Restated Revolving Line of Credit
Loan Agreement, Term Loans Agreement and Security Agreement dated as of May 23,
2002, that certain Third Modification of Amended and Restated Revolving Line of
Credit Loan Agreement, Term Loans Agreement and Security Agreement dated as of
September 25, 2002, and that certain Fourth Modification of Amended and Restated
Revolving Line of Credit Loan Agreement, Term Loans Agreement and Security
Agreement dated as of February 3, 2003  (as so modified, the “Loan Agreement”).

 

R-2.                           The Loan Agreement also governs and secures (1)
that certain term loan to Borrower and North Henry Street Realty Company, LLC, a
Delaware limited liability company (“North Henry”), in the original principal
amount of Five Million Eight Hundred Thousand and 00/100 Dollars
($5,800,000.00), as evidenced by that certain Commercial Note executed by
Borrower and North Henry dated as of November 15, 2000; (2) that certain term
loan to Borrower in the original principal amount of One Million One Hundred
Twenty Five Thousand and 00/100 Dollars ($1,125,000.00), as evidenced by that
certain Term Note dated June 12, 2000; (3) that certain term loan to Borrower in
the original principal amount of One Million Seven Hundred Eighty Thousand Three
Hundred and 00/100 Dollars ($1,780,300.00), as evidenced by that certain Term
Note dated July 2, 2001; and (4) that certain term loan to Borrower in the
original principal amount of One Million Two Hundred Fifty Thousand and 00/100
Dollars ($1,250,000.00), as evidenced by that certain Term Note dated September
25, 2002.

 

--------------------------------------------------------------------------------


 

R-3.                           Contemporaneous herewith, Borrower and the Lender
have modified the Revolving Note pursuant to a Second Modification of Amended
and Restated Revolving Note to extend the maturity date of the Line of Credit to
May 31, 2004 and for certain other purposes.

 

R-4.                           As a condition and to induce Lender to extend the
maturity date of the Line of Credit, Borrower and Lender have agreed to further
modify the Loan Agreement to extend the “Ending Date” as defined in the Loan
Agreement to May 31, 2004 and for certain other purposes.

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender hereby
agree as follows:

 

1.                                       Capitalized terms not otherwise defined
herein shall have the meanings as set forth for such terms in the Loan
Agreement.

 

2.                                       To induce the Lender to enter into this
Fifth Modification, the Borrower warrants and represents to the Lender that:

 

a.                                       The Borrower’s books and records
properly reflect the Borrower’s financial condition, and no material adverse
change in the Borrower’s financial condition has occurred since the last date
that the Borrower provided financial reports to the Lender; and

 

b.                                      No litigation is pending or threatened
against the Borrower of which the Borrower has not informed the Lender in
writing; and

 

c.                                       The Borrower is in compliance with all
provisions of the Loan Agreement and with all applicable laws and regulations;
and

 

d.                                      Borrower has the power and authority to
enter into this Fifth Modification, to perform its obligations hereunder, to
execute all documents being executed and delivered in connection herewith, and
to incur the obligations provided for herein, all of which have been duly
authorized and approved in accordance with the Borrower’s organizational
documents; and

 

e.                                       This Fifth Modification, together with
all documents executed in connection herewith or pursuant hereto, constitute the
valid and legally binding obligations of the Borrower in accordance with their
respective terms; and

 

f.                                         The Borrower’s obligations under the
Loan Documents (as defined in the Loan Agreement, as modified hereby) remain
valid and enforceable obligations, and the

 

2

--------------------------------------------------------------------------------


 

execution and delivery of this Fifth Modification and any other documents
executed in connection herewith shall not be construed as a novation of the Loan
Agreement or the other Loan Documents.

 

3.                                       The definition of  “Ending Date” under
the Loan Agreement is hereby deleted in its entirety and restated as follows:

 

“ff.  “Ending Date” means May 31, 2004.”

 

4.                                       The Borrower promises to pay, on
demand, all costs (including a loan fee of Seventeen Thousand Five Hundred and
00/100 Dollars [$17,500.00] and attorneys fees) incurred by the Lender for the
preparation of this Fifth Modification, any additional documents and any other
expenses incurred by Lender in relation to this Fifth Modification.

 

5.                                       The Borrower authorizes the Lender to
advance funds to itself or to third parties to pay the fees, costs and expenses
listed in this Fifth Modification, which advances shall be deemed to be Advances
to the Borrower under the Loan Agreement.

 

6.                                       ARBITRATION: PROVISIONS IN THE LOAN
AGREEMENT REGARDING ARBITRATION ARE INCORPORATED HEREIN BY REFERENCE AS IF FULLY
SET FORTH HEREIN.

 

7.                                       Except as modified by this Fifth
Modification, the Loan Agreement remains in full force and effect and
unmodified.  Borrower warrants and represents that it has no offsets or defenses
to its obligations under the Loan Agreement, as so modified, and the other Loan
Documents.

 

8.                                       In consideration of Lender’s agreement
to this Fifth Modification, the Borrower hereby releases and waives any and all
claims of any kind that it may have against the Lender as of the date of this
Fifth Modification arising out of or relating to the Loan Agreement, as amended
by this Fifth Modification.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Fifth Modification as of the
date and year first written above.

 

 

 

ON-SITE SOURCING, INC., a Delaware corporation

 

 

 

 

 

By:

   /s/ Jason Parikh

(SEAL)

 

Name:

 Jason Parikh

 

 

Title:

 CFO

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By:

   /s/ Joseph C. Costa

(SEAL)

 

Name:

 Joseph C. Costa

 

 

Title:

 Vice-President

 

 

STATE OF VIRGINIA

COUNTY OF Arlington: to wit:

 

I, the undersigned Notary Public in and for the State and County aforesaid, do
hereby certify that Jason Parikh as CFO of On-Site Sourcing, Inc., whose name is
signed to the foregoing Fifth Modification of Amended and Restated Revolving
Line of Credit Loan Agreement, Term Loans Agreement and Security Agreement,
personally appeared before me within the aforesaid jurisdiction and acknowledged
the same.

 

GIVEN under my hand and seal this 24th day of March, 2003.

 

 

 

/s/ A. Touloumes - Britt

 

 

Notary Public

 

 

 

 

My Commission expires:  6/30/05

 

 

4

--------------------------------------------------------------------------------


 

STATE OF VIRGINIA

COUNTY OF Fairfax: to wit:

 

I, the undersigned Notary Public in and for the State and County aforesaid, do
hereby certify that Joseph C. Costa as Vice-President of Wachovia Bank, National
Association, whose name is signed to the foregoing Fifth Modification of Amended
and Restated Revolving Line of Credit Loan Agreement, Term Loans Agreement and
Security Agreement, personally appeared before me within the aforesaid
jurisdiction and acknowledged the same.

 

GIVEN under my hand and seal this 25th day of March, 2003.

 

 

 

/s/ Karen E. Reynolds

 

 

Notary Public

 

 

 

 

My Commission expires:  5/31/05

 

 

5

--------------------------------------------------------------------------------


 

CONSENT OF NORTH HENRY STREET REALTY COMPANY, LLC TO FIFTH
MODIFICATION TO AMENDED AND RESTATED REVOLVING LINE OF
CREDIT LOAN AGREEMENT, TERM LOANS AGREEMENT AND SECURITY
AGREEMENT AND  RELATED DOCUMENTS

 

North Henry Street Realty Company, LLC, a Delaware limited liability company
(“North Henry”), the grantor under that certain Deed of Trust, Assignment of
Rents and Security Agreement dated as of November 15, 2000 (the “Deed of
Trust”), benefitting Wachovia Bank, National Association (formerly known as
First Union National Bank) (“Wachovia”) to secure, among other things, that
Commercial Note executed and made payable by On-Site Sourcing, Inc., a Delaware
corporation and North Henry to Wachovia in the original principal amount of Five
Million Eight Hundred Thousand and 00/100 Dollars ($5,800,000.00), does hereby
acknowledge, consent and agree to the annexed Fifth Modification to Amended and
Restated Revolving Line of Credit Loan Agreement, Term Loans Agreement and
Security Agreement (the “Fifth Modification”), and all documents executed in
connection with the Fifth Modification, and North Henry represents, warrants and
agrees that North Henry has no offsets or defenses to the Deed of Trust, the
Fifth Modification and the Amended and Restated Revolving Line of Credit Loan
Agreement, Term Loans Agreement and Security Agreement modified thereby (and as
previously modified), or any other document or agreement to which North Henry is
bound or which was executed for the benefit of Wachovia.

 

 

 

NORTH HENRY STREET REALTY COMPANY, LLC, a Delaware limited liability company, by
ON-SITE SOURCING, INC., a Delaware corporation, as its sole manager and sole
member

 

 

 

 

 

By:

   /s/ Jason Parikh

[SEAL]

 

Name:

 Jason Parikh

 

 

Title:

 CFO

 

 

6

--------------------------------------------------------------------------------


 

State of Virginia

)

County of Arlington

) To Wit:

 

Acknowledged before me by Jason Parikh as CFO of On-Site Sourcing, Inc., a
Delaware corporation, as the sole manager and member of North Henry Street
Realty Company, LLC, a Delaware limited liability company this 24th day of
March, 2003.

 

 

[SEAL]

   /s/ A. Touloumes - Britt

 

 

Notary Public

 

 

 

 

My commission expires:  6/30/05

 

 

7

--------------------------------------------------------------------------------